Citation Nr: 0937748	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  07-25 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial compensable rating for 
residuals of meningitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1944 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

In July 2008, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the St. Petersburg, 
Florida RO.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an initial compensable rating for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record shows that the Veteran's 
service-connected residuals of meningitis is not an active 
febrile disease or productive of ascertainable residuals.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
meningitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 
8019 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless. 

The Board decision dated in August 2006 granted the Veteran's 
claim of entitlement to service connection for residuals of 
meningitis; therefore, the claim is now substantiated.  As 
such, the Veteran's filing of an appeal as to the rating 
determination by the RO in September 2006 does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
See 38 C.F.R. § 3.159(b)(3).  Where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the service-connection claim has 
been substantiated; thereby rendering section 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Thus, no further 
notice is required for the initial higher rating for 
residuals of meningitis and the Board finds no evidence of 
prejudicial error in proceeding with final appellate 
consideration of the Veteran's claim at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With respect to VA's duty to assist, the Board finds that VA 
has fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
The claims file contains the Veteran's service treatment 
records, VA treatment records and a VA examination dated in 
January 2005.  

The January 2005 VA examination report reflects that the 
examiner conducted a review of the Veteran's claims file in 
addition to obtaining oral history and a physical examination 
of the Veteran.  The examiner documented in detail the 
claimed symptoms of the residuals of meningitis and the 
effect those symptoms have on his occupational functioning 
and daily activities.  Accordingly, the Board concludes that 
the examination is adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure that 
any VA examination undertaken during an appeal is adequate 
for rating purposes).  

Additionally, the claims file contains the Veteran's 
statements and testimony in support of his claim.  The Board 
has carefully reviewed such statements and notes that the 
Veteran testified during the Board hearing that he recently 
recovered from a severe illness similar to the symptoms he 
had when he was diagnosed with meningitis including weakness 
in his legs and back, trouble with speech and worsening of 
hearing loss.  He noted that that he went to the emergency 
room, but he was not admitted into the hospital and he was 
diagnosed with a viral infection.  The Board does not find 
that the medical records from the emergency room are 
relevant, as the Veteran did not testify that the medical 
records would show that he was diagnosed with meningitis.  
Accordingly, the Board concludes that the Veteran has not 
identified further available relevant evidence not already of 
record.  Therefore, the Board finds that all relevant facts 
have been developed properly and sufficiently in this appeal 
and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent 
to his claim.

II.  Merits of the Claim for an Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's residuals of meningitis is currently rated as 
noncompensable under 38 C.F.R. § 4.124a, Diagnostic Code 
8019.  This diagnostic code provides the rating criteria to 
determine the severity of cerebrospinal meningitis.  Under 
these criteria, meningitis as an active febrile disease is 
rated as 100 percent disabling, with a rating otherwise 
dependent upon residuals, with a 10 percent minimum rating 
assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8019.  For the 
assignment of the minimum rating for Diagnostic Codes 8000-
8025, including the residuals of epidemic cerebrospinal 
meningitis, the residuals must be ascertainable.  38 C.F.R. § 
4.124a, Diagnostic Codes 8000-8025, Note (2008).  A 
determination as to the presence of residuals not capable of 
objective verification, i.e., headaches, dizziness, 
fatigability, must be approached on the basis of the 
diagnosis recorded; subjective residuals will be accepted 
when consistent with the disease and not more likely 
attributable to other disease or no disease.  Id.  It is of 
exceptional importance that when ratings in excess of the 
prescribed minimum ratings are assigned, the diagnostic codes 
utilized as bases of evaluation be cited, in addition to the 
codes identifying the diagnoses.  Id.  

A review of the Veteran's VA treatment records shows that 
there is no treatment or diagnosis of active meningitis or 
any residuals from meningitis.  The VA clinicians do not 
relate any of the Veteran's reported symptoms to residuals of 
meningitis.  

The Veteran underwent a VA examination in January 2005 to 
evaluate the residuals of his meningitis.  The Veteran 
reported that after he was released from the hospital for his 
meningitis in 1946 he started doing well.  He was able to 
work until 1989 and he had a trucking business.  The Veteran 
reported that he was still active and drove a trailer for 
deliveries.  He noted that for the last four to five years he 
has had more hearing loss.  He also asserted that he had 
problems with balance and stated that at times he felt like 
he was drunk.  The Veteran seems to have more problems at 
night.  He denied any headaches or other problems at the time 
of the examination.  The examiner noted that the Veteran 
denied any change in his weight, difficulty swallowing, 
blurred vision or diplopia.  He denied any neck pain or 
stiffness.  The Veteran denied bladder or bowel dysfunction.  
The Veteran noted that he has difficulty hearing and at 
times, he is short of breath.  

Physical examination revealed that the Veteran's blood 
pressure was 138/78 and his pulse was 68, which the examiner 
noted was somewhat irregular.  His neck was supple with full 
range of motion.  There was no evidence of meningismus.  He 
was alert and oriented.  The Veteran did not have dysarthria 
or aphasia.  Extraocular movements were intact.  There was no 
nystagmus.  Motor examination showed there was no upper 
extremity drift and strength was 5/5 in both the upper and 
lower extremities.  The extremities were symmetrical 
bilaterally.  On sensory examination, the Veteran had 
slightly decreased touch and pinprick.  He had stocking-like 
distribution involving his feet and lower extremities.  Deep 
tendon reflexes were +2 in upper extremities.  Knees and 
ankle reflexes were only traces.  He had difficulty with 
tandem walking and Romberg was equivocal.  The examiner 
determined that at the time of the examination the Veteran 
did not have any sequelae from meningitis. 

The Veteran testified during the Travel Board hearing that 
there have been several occurrences, in which he had the same 
type of sickness as when he had meningitis in 1946.  See July 
2009 Travel Board hearing at 14.  He noted that his symptoms 
were severe headaches and "deathly sickness."  Id.   He 
asserted that he recently recovered from a severe illness 
similar to his symptoms when he had meningitis including 
weakness in his legs and back, trouble with speech and 
worsening of hearing loss.  The Veteran reported that the 
most recent illness was so severe that he had to go to the 
emergency room, but he was not admitted.  He said he gets 
this type of illness about a couple times a year.  The 
Veteran testified that when he went to the hospital he was 
diagnosed with a viral infection.  He asserted that his old 
doctors that knew him when he originally had meningitis 
suggested that this would be a problem caused from the 
meningitis.  

The Board notes that a layperson is competent to testify 
about symptomatology where the determinative issue is not 
medical in nature.  Falzone v. Brown, 8 Vet. App. 398, 405-
406 (1995) (lay statements about a person's own observable 
condition or pain are competent evidence); Layno v. Brown, 6 
Vet. App. 465, 469-470 (1994) (lay testimony is competent 
when it regards features or symptoms of injury or illness).  
In general, the Veteran's statements about the frequency and 
severity of his symptoms are the type of evidence that is 
usually within the knowledge and experience of a layperson.  
However, in this case, the Veteran is not competent to 
determine that certain symptoms are related to his residuals 
of meningitis.  The Board finds that the determination of the 
manifestations of any residuals of meningitis is medical in 
nature and it is not the type of evidence that can be 
provided by a layperson.  Accordingly, any statements made by 
the Veteran relating his symptoms to residuals of meningitis 
is not competent evidence and is not probative in rating the 
Veteran's meningitis.    

The Board observes that the Veteran testified that his 
previous physicians had suggested that he would be more 
susceptible to viral infections and/or active meningitis as a 
residual of his meningitis.  However, the Board finds that 
the Veteran's recitation of a medical opinion not competent 
medical evidence and it cannot be used to convey a medical 
opinion.  See Robinette v. Brown, 8. Vet. App. 69, 77 (1995) 
("the connection between what a physician said and the 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence.")  

The Board emphasizes that ascertainable residuals must be 
present to warrant the minimum 10 percent evaluation.  In 
this case, the competent evidence shows that the Veteran does 
not have any residuals of meningitis or active febrile 
disease for the entire appeals period.  Therefore, a 
compensable evaluation for the Veteran's residuals of 
meningitis is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected residuals of meningitis is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's meningitis with the 
established criteria found in the rating schedule for 
cerebrospinal meningitis shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.  The Board notes that the record shows that 
the Veteran does not have any residuals from meningitis and 
therefore it has not caused marked interference with 
employment, necessitated frequent periods of hospitalization 
or otherwise rendered impracticable the regular schedular 
standards for rating such disability.  Under these 
circumstances, and in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).



ORDER

Entitlement to an initial compensable evaluation for 
residuals of meningitis is denied.


REMAND

After a review of the record, the Board has determined that 
further development is necessary before the Board adjudicates 
the claim of entitlement to an initial compensable rating for 
bilateral hearing loss.

The Veteran was provided with a VA examination for his 
bilateral hearing loss in December 2002 and May 2007.  During 
the Board hearing, the Veteran testified that his bilateral 
hearing loss seems to have become worse in the last few 
years.  See Travel Board hearing transcript at 13.  The U.S. 
Court of Appeals for Veterans Claims has held that "[w]here 
the veteran claims a disability is worse than when originally 
rated, and the available evidence is too old to adequately 
evaluate the current state of the condition, the VA must 
provide a new examination."  Olson v. Principi, 3 Vet. App. 
480, 482 (1992).  Thus, the Board finds that the Veteran 
should be provided with a new examination regarding his 
bilateral hearing loss. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The RO should schedule the Veteran for 
a VA examination by an audiologist to 
determine the nature and current level 
of severity of his service-connected 
bilateral hearing loss.  The examiner 
should also discuss how the Veteran's 
hearing loss affects occupational 
functioning and daily activities.  The 
claims file must be made available to 
the examiner.  A complete rationale for 
all opinions expressed must be 
provided.  

2.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claim of entitlement to a compensable 
rating for bilateral hearing loss, 
based on a review of the entire 
evidentiary record.  If the benefits 
sought on appeal remains denied, the RO 
should provide the Veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


